Exhibit 10.1

 



MEMBERSHIP INTEREST PURCHASE AGREEMENT

 

This Membership Interest Purchase Agreement (this “Agreement”) is made as of
this 11th day of September, 2019 (the “Effective Date”), by and between Jerrick
Media Holdings, Inc., a Nevada corporation (“Jerrick” or the “Buyer”), and Home
Revolution, LLC, a Delaware limited liability company (“Home Revolution” or the
“Seller”). Seller and Buyer are sometimes referred to in this Agreement
collectively as the “Parties” and each individually as a “Party.”

 

RECITALS

 

WHEREAS, Home Revolution owns 100% of the membership interests in Seller’s
Choice, LLC, a New Jersey limited liability company (“Seller’s Choice”); and

 

WHEREAS, Home Revolution desires to sell, assign and transfer to Buyer, and
Buyer wishes to purchase from Home Revolution, 100% of the membership interests
(the “Transferred Interests”) of Seller’s Choice pursuant and subject to the
terms and conditions set forth herein.

 

Now, therefore, in consideration of the promises and the mutual covenants and
agreements contained herein, the receipt and sufficiency of which is hereby
acknowledged, the Parties, intending to be legally bound, agree as follows:

 

AGREEMENT

 

1.  Sale and Purchase of Transferred Interests. Upon the terms and subject to
the conditions set forth in this Agreement, Home Revolution hereby irrevocably
sells, conveys, assigns, transfers and delivers to Buyer, and Buyer hereby
purchases and acquires, Home Revolution’s right, title and interest in and to
the Transferred Interests, free and clear of all liens, encumbrances, security
interests, pledges, options, claims and rights of others of any nature
whatsoever.

 

2.  Consideration. In consideration for the sale of Transferred Interests, Buyer
shall deliver to the Seller the following at the Closing (as defined in Section
3) (collectively, the “Consideration”): (i) 333,334 shares of Buyer’s common
stock, par value $0.001 per share (reflecting a calculation of a price per share
of $3.00) (the “Shares”); (ii) $340,000 in cash (the “Cash Consideration”); and
(iii) a secured promissory note in the principal amount of $660,000 in the form
attached as Exhibit A hereto (the “Note”). The Seller hereby acknowledges and
agrees that an aggregate of Forty Thousand Dollars ($40,000), in cash, was
previously paid to the Seller and such payments shall be credited against the
Cash Consideration. In connection with the Note, the Parties shall enter into a
Security Agreement, in the form attached hereto as Exhibit B (the “Security
Agreement”), whereby the assets of Seller’s Choice shall secure and serve as
collateral for the obligations of Buyer under the Note.

 

3.  Closing. The closing of the transactions contemplated by this Agreement (the
“Closing”) shall take place simultaneously with the execution of this Agreement
on the Effective Date of this Agreement (the “Closing Date”) at the offices of
Sheppard, Mullin, Richter & Hampton, LLP, 30 Rockefeller Plaza, New York, NY
10112. The consummation of the transactions contemplated by this Agreement shall
be deemed to occur at 12:01 a.m. on the Closing Date. At the Closing: (i) all of
Seller’s right, title, and interest in and to the Transferred Interests will be
transferred and conveyed to the Buyer, free of all liens and encumbrances,
subject to the delivery of the Consideration, (ii) the Buyer will deliver to
Seller the Consideration; and (iii) the Parties will enter into the Security
Agreement.

 



-1-

 

 

4. Costs. Buyer shall be solely responsible for all costs and expenses
(including without limitation legal and accounting fees) incurred in connection
with the transactions contemplated by this Agreement. It is acknowledged that
there will be no broker’s commission, finder fee or similar fee payable in
connection with this Agreement.

 

5. Representations and Warranties of the Seller and/or Seller’s Choice. The
Seller represents and warrants to the Buyer that, except as set forth in the
schedules accompanying this Agreement (each, a “Schedule” and, collectively, the
“Disclosure Schedules”), the statements in this Section 5 are correct and
complete as of the date of this Agreement except where the representations and
warranties speak as of a specific date other than such dates, which are correct
and complete as of such other date. The Disclosure Schedules refer to the
section of this Agreement to which such Schedule is responsive and each such
Schedule shall be deemed to have been disclosed with respect to all other
sections of this Agreement for which the same is reasonably apparent on its
face. The Disclosure Schedules shall not vary, change or alter the literal
meaning of the representations and warranties of the Seller or Seller’s Choice
contained in this Agreement other than creating exceptions thereto which are
responsive to the language of the representations and warranties contained in
this Agreement. Capitalized terms used in the Disclosure Schedules and not
otherwise defined therein have the meanings given to them in this Agreement.

 

5.01 Organization and Corporate Power. Each of Seller and Seller’s Choice is a
limited liability company duly organized, validly existing and in good standing
in the state of its organization, and each of Seller and Seller’s Choice have
all requisite power and authority and all licenses, permit, approval, waiver,
order, authorization, right or privilege of any nature whatsoever, granted,
issued, approved or allowed by any Governmental Authority (as defined in Section
5.03) (“Permits”) necessary to own and operate its properties and to carry on
its businesses as now conducted. Each of Seller’s subsidiaries and the Company
Subsidiaries (as defined below) is a company duly formed, validly existing and
in good standing under the laws of the state of its organization or
incorporation, and has all requisite power and authority and all authorizations,
licenses and Permits necessary to own and operate its properties and to carry on
its businesses as now conducted. Each of the Seller and Seller’s Choice is
qualified to do business, and in good standing, in every jurisdiction in which
its ownership of property or the conduct of business as now conducted requires
it to qualify. Section 5.01 of the Disclosure Schedules sets forth a list of
those jurisdictions in which Seller’s Choice is so qualified to do business.

 



-2-

 

 

5.02 Subsidiaries; Right to Acquire Interests. Section 5.02 of the Disclosure
Schedules lists all of the subsidiaries of Seller’s Choice (each a “Company
Subsidiary,” and collectively, the “Company Subsidiaries”) and sets forth the
issued and outstanding equity interests of each Company Subsidiary (the “Equity
Interests”). Such Equity Interests are duly authorized, validly issued, fully
paid and nonassessable and were issued in compliance with all applicable laws.
Seller’s Choice owns the Equity Interests free and clear of all Liens. Except as
set forth on Section 5.02 of the Disclosure Schedules, Seller’s Choice has never
owned, and does not presently own, of record or beneficially, or control,
directly or indirectly, any capital stock or other equity interest, or any
securities convertible into capital stock or any other equity interest in any
individual, sole proprietorship, joint venture, partnership, company,
corporation, association, cooperation, trust, estate, Governmental, or any other
entity of any nature whatsoever (each, a “Person”), nor has Seller’s Choice,
directly or indirectly, ever been a participant in any joint venture,
partnership, limited liability company, trust, association or other
non-corporate entity, except as a division or subsidiary of Seller. For purposes
of this Agreement “Liens” shall mean, with respect to any Person, any mortgage,
pledge, hypothecation, judgment lien or similar legal process, title retention
lien, or other lien, security interest or encumbrance of any nature or kind
granted by such Person or arising by judicial process or otherwise, including
the interest of a vendor under any conditional sale or other title retention
agreement and the interest of a lessor under a lease of any interest in any kind
of property or asset, whether real, personal or mixed, or tangible or
intangible, by such Person as lessee that is, or should be, a capital lease on
the balance sheet of such Person prepared in accordance with generally accepted
accounting principles (“GAAP”).

 

5.03 Authorization; No Breach; Valid and Binding Agreement. Except as set forth
in Section 5.03 of the Disclosure Schedules, the execution, delivery and
performance of this Agreement by the Seller and Seller’s Choice and the
consummation of the transactions contemplated hereby have been duly and validly
authorized by all requisite action, and no other proceedings on its part are
necessary to authorize the execution, delivery or performance of this Agreement.
Except as set forth in Section 5.03 of the Disclosure Schedules, the execution,
delivery and performance of this Agreement by the Seller and the consummation of
the transactions contemplated hereby do not conflict with or result in a breach
of, constitute a default under, result in a violation of, result in the creation
of any Lien upon any assets of Seller or Seller’s Choice under, or require any
authorization, consent, approval, exemption or other action by or notice to any
court or other foreign, federal, state or local government, or any political
subdivision thereof, or any court, agency or other body, organization, group,
stock market or exchange exercising any executive, legislative, judicial,
quasi-judicial, regulatory or administrative function of government
(“Governmental Authority”) under, the provisions of Seller’s Choice’s articles
of incorporation, articles of organization, bylaws (or equivalent organizational
documents) or any Material Contracts, or any Law, statute, rule or regulation or
order, judgment or decree to which Seller’s Choice is subject. This Agreement
has been duly executed and delivered by the Seller and Seller’s Choice and,
assuming that this Agreement is a valid and binding obligation of the other
parties hereto, this Agreement constitutes a valid and binding obligation of the
Seller and Seller’s Choice, enforceable in accordance with its terms, except as
enforceability may be limited by bankruptcy, other similar laws or regulations
affecting creditors’ rights and general principles of equity affecting the
availability of specific performance and other equitable remedies.

 

5.04 Capitalization, Title.

 

(a)  All of the authorized issued and outstanding membership interests of
Seller’s Choice are set forth in Section 5.04 of the Disclosure Schedules (the
“Seller’s Choice Interests”). As of the Closing Date, all of the Seller’s Choice
Interests have been duly authorized and are validly issued, fully paid and
non-assessable, were not issued in violation of any contract binding upon
Seller’s Choice or the Seller, and were issued in compliance with all applicable
organizational documents of each Seller’s Choice and all applicable federal and
state securities or “blue sky” laws and regulations. All of the Seller’s Choice
Interests are owned, beneficially and of record, with good and valid title, by
the Seller set forth in Section 5.04 of the Disclosure Schedules in the
respective amounts set forth thereon, free and clear of all Liens,
subscriptions, options, warrants, calls, proxies, rights, commitments or other
restrictions of any kind. Upon the Closing, Seller will convey to the Buyer good
and valid title to the Transferred Interests owned by such Seller free and clear
of all Liens, subscriptions, options, warrants, calls, proxies, rights,
commitments or other restrictions of any kind.

 



-3-

 

 

(b)  Except as set forth in Section 5.04 of the Disclosure Schedules, there are
no outstanding or authorized subscriptions, options, rights, warrants, puts,
calls or other agreements or commitments of any type directly or indirectly
through a third party, that could require Seller’s Choice or the Seller to
issue, grant, sell or transfer any equity interest, any security convertible
into an equity interests in Seller’s Choice, or any other rights to acquire an
equity interest in Seller’s Choice. Neither the Seller nor Seller’s Choice is a
party to any voting trust or other agreement with respect to the voting,
redemption, sale, transfer or other disposition of any of its equity. There are
no outstanding or authorized stock appreciation, phantom stock, profit
participation or similar rights with respect to Seller’s Choice.

 

5.05 Financial Statements.

 

(a) Section 5.05(a) of the Disclosure Schedules consists of true and complete
copies of the following (collectively, the “Financial Statements”): (a) Seller’s
Choice’s internal unaudited balance sheet as of May 31, 2019 (the “Latest
Balance Sheet”) and (b) Seller’s Choice’s audited balance sheets, statements of
operations and members’ deficit, and statements of cash flows for the fiscal
years ended December 31, 2018 and 2017. Section 5.05(a) of the Disclosure
Schedules sets forth the material accounting policies and methodologies used by
the Seller to prepare the Financial Statements, which have been applied on a
consistent basis throughout and between the periods covered thereby. The
Financial Statements present fairly the financial condition, assets and
liabilities and results of operations and cash flows of Seller’s Choice as of
such dates and for the periods specified. The books and records of Seller’s
Choice have been maintained in accordance with good business and bookkeeping
practices.

 

(b) Section 5.05(b) of the Disclosure Schedules sets forth a true, correct and
complete list of all indebtedness of Seller’s Choice (by creditor and dollar
amount) as of the Closing Date. As of the Closing Date, all loans payable by
Seller’s Choice to Seller have been converted into paid-in-capital of Seller’s
Choice.

 

5.06 Absence of Certain Developments. Except as set forth in Section 5.06 of the
Disclosure Schedules, since December 31, 2018, Seller’s Choice has not, and the
Seller on behalf of Seller’s Choice has not (and the following have not
occurred):

 

(a) mortgaged, pledged or subjected to any material lien, except permitted
liens, any material portion of its assets;

 



-4-

 

 

(b)  sold, assigned or transferred any material portion of its tangible assets,
or acquired any material tangible assets except in the ordinary course of
business;

 

(c)  sold, assigned or transferred any intellectual property;

 

(d)  issued, sold or transferred any of its capital stock or other equity
securities, securities convertible into its capital stock or other equity
securities or warrants, options or other rights to acquire its capital stock or
other equity securities, or any bonds or debt securities;

 

(e)  made any capital investment in, or any loan to, any Person;

 

(f) declared, set aside or paid any dividend or made any distribution with
respect to its capital stock (whether in cash or in kind), or redeemed,
purchased or otherwise acquired any of its capital stock;

 

(g) made any material capital expenditures or commitments therefor;

 

(h) made any loan to, or entered into any other transaction with, any of its
directors, officers and employees;

 

(i) entered into any employment contract or any collective bargaining agreement,
or modified the terms of any such existing contract or agreement;

 

(j) carried on the business of Seller’s Choice outside of the ordinary course of
business consistent with past practice;

 

(k)  amended, terminated or failed to renew any material contract or permit;

 

(l) entered into any single or series of contracts, agreements or commitments,
other than those contracts, agreements or commitments in the ordinary course of
business consistent with past practice;

 

(m) taken (or omitted to take) any action that has had or could reasonably be
expected to have or cause a material adverse effect;

 

(n)  incurred any indebtedness, liability or obligation (or amended the terms of
any indebtedness, liability or obligation), except current liabilities incurred
in connection with or for services rendered or goods supplied in the ordinary
course of business consistent with past practice, or liabilities on account of
Taxes and other governmental charges (but not penalties, interest or fines in
respect thereof);

 

(o)  canceled, waived or released any material indebtedness, liability or
obligation or right or claim;

 

(p)  amended any Seller’s Choice organizational or governing documents,
instruments or agreements;

 



-5-

 

 

(q) changed the accounting principles, methods or practices (including any
change in depreciation or amortization policies or rates) utilized by the Seller
and Seller’s Choice;

 

(r)  (i) adopted, amended or terminated any employee benefit plan, (ii) entered
into or amended any contract with a Person for compensation, bonus or other
benefits, (iii) paid or provided for any stock option, stock purchase, profit
sharing, deferred compensation, pension, retirement or other similar payment or
arrangement to any Person, (iv) increased coverage or benefits payable under any
existing employee benefit plan, or (v) waived or modified any non-solicitation
or non-competition provisions of any employment contract, agreement, arrangement
or commitment;

 

(s)  had, or had threatened, any labor dispute, other than routine and
individual grievances that are unlikely to result in any claim or action, or any
activity or proceeding by a labor union or representative thereof to organize
any employees of Seller’s Choice or any lockouts, strikes, slowdowns or work
stoppages;

 

(t)  accelerated, transferred, assigned, pledged or hypothecated any accounts
receivable of Seller’s Choice;

 

(u)  made, revoked or changed any Tax election, or settled any matter relating
to Taxes; or

 

(v)  entered into any contract, agreement, arrangement or made any commitment to
do anything described in Sections 5.06(a) through (v), above.

 

5.07 Title to Assets. Each of Seller and Seller’s Choice has good title to, or a
valid leasehold interest in, all of its assets, including the assets and
properties set forth on the Latest Balance Sheet (except for such as may have
been disposed of in the ordinary course of business since the date of the Latest
Balance Sheet), free and clear of all Liens (except for permitted liens and
other liens which will be released effective on or before the Closing). Each of
Seller and Seller’s Choice has good title to, or a valid leasehold interest in,
all assets which are necessary to the operation of each Seller’s Choice’s
businesses as currently conducted, and such assets are in good operating
condition and repair, reasonable wear and tear excepted. Except as disclosed on
Section 5.07 of the Disclosure Schedules, Seller’s Choice does not have any real
property leases or subleases. Seller’s Choice does not have any option to
purchase or lease, any real property.

 

5.08 Tax Matters. Except as set forth in Section 5.08 of the Disclosure
Schedules, to Seller’s knowledge:

 

a) Since its formation, Seller’s Choice has been treated as a disregarded entity
for U.S. federal income tax purposes.

 

b)  Each of Seller and Seller’s Choice have timely (i) filed (taking into
account any applicable extensions) all Tax Returns that were required to be
filed on or prior to the date hereof and all such Tax Returns were true, correct
and complete in all material respects and (ii) paid all Taxes due and owing by
Seller and Seller’s Choice whether or not shown to be due on such Tax Returns.

 



-6-

 

 

c)  Neither of the Seller or Seller’s Choice are being audited, are currently
the subject of any Tax audit or are the subject of an inquiry by the Internal
Revenue Service, or have received any written notices from any Taxing authority
that such an audit or examination is pending.

 

d) Seller has made available to Buyer true, correct, and complete copies of all
Tax Returns of Seller and Seller’s Choice, and examination reports and
statements of deficiencies assessed or agreed to by Seller or Seller’s Choice
for all taxable periods beginning on or after January 1, 2017.

 

e)  With respect to Seller and Seller’s Choice, no claim has been made for Taxes
by any taxing authority in a jurisdiction in which Seller or Seller’s Choice
does not file Tax Returns that it is or may be subject to taxation by that
jurisdiction and neither Seller nor Seller’s Choice has a permanent
establishment outside the United States.

 

f) There are no liens for Taxes upon any asset of Seller’s Choice (other than
Taxes not yet due and payable).

 

g) Neither Seller nor Seller’s Choice has ever requested or received a ruling,
technical advice memorandum or similar ruling or memorandum from any Taxing
authority or signed a closing or other agreement with any taxing authority.

 

h)  Neither Seller nor Seller’s Choice have ever been a party to a “reportable
transaction” within the meaning of section 6707A(c)(1) of the Code or Treasury
Regulation Section 1.6011-4.

 

i) Seller’s Choice is not a successor for Tax purposes to any other Person or
has any liability for Taxes of any Person as a transferee or successor, or by
Contract.

 

j) There are no joint ventures, partnerships, limited liability companies, or
other arrangements or Contracts to which Seller’s Choice is a party that could
be treated as a partnership for federal income Tax purposes.

  

k)  Neither Seller nor Seller’s Choice have waived any statute of limitations in
respect of Taxes or agreed to any extension of time with respect to any Tax
assessment or deficiency.

 

l) Seller’s Choice is not bound by, or a party to, any Tax indemnity, Tax
allocation or Tax sharing agreement.

 

m) Each of Seller and Seller’s Choice has withheld and paid all taxes required
to have been withheld and paid in connection with amounts paid or owing to any
employee, independent contractor, creditor, member, customer, client (or
employees of customers and/or clients) or other third party. Each of Seller and
Seller’s Choice has properly issued to all past and present employees of Seller
and Seller’s Choice an IRS W-2. Any Person who has provided or is providing
services to of Seller and Seller’s Choice who has not or will not receive an IRS
W-2 form has been classified properly as an independent contractor in full
compliance with the Internal Revenue Code of 1986, as amended from time to time
(the “Code”), and federal and state wage and hour statutes, regulations and
rules and Seller and Seller’s Choice has fully and accurately reported such
independent contractor’s compensation on IRS forms 1099 when required to do so.
Seller and Seller’s Choice have complied with all documentation and record
keeping requirements related to Taxes.

 



-7-

 

 

n)  For purposes of this Agreement:

 

“Tax” or “Taxes” means any United States or foreign, state or local income,
gross receipts, sales, license, payroll, employment, capital gains, excise,
severance, stamp, occupation, premium, windfall profits, environmental, customs
duties, capital stock, franchise, profits, withholding, social security (or
similar), unemployment, disability, real property, personal property, use,
transfer, value added, alternative or add-on minimum, estimated or other tax,
including any interest, penalty, or addition thereto.

 

“Tax Returns” means any report, declaration, return, information return, claim
for refund, election, disclosure, estimate or statement required to be supplied
to a governmental authority in connection with Taxes, including any schedule or
attachment thereto, and including any amendments thereof.

 

5.09 Contracts and Commitments.

 

a) Section 5.09 of the Disclosure Schedules, lists the following contracts to
which Seller’s Choice is a party (collectively, the “Material Contracts”):

 

(i) any pledge, conditional sale or title retention contract, security contract,
personal property lease and lease purchase contract to or from any Person
providing for aggregate lease payments in excess of $10,000;

 

(ii) any contract (or group of related contracts) for the purchase or sale of
supplies, products or other personal property or for the furnishing or receipt
of services which involve aggregate consideration in excess of $10,000;

 

(iii) any contract related to indebtedness;

 

(iv) any contract containing material non-competition provisions by Seller’s
Choice or which otherwise limits the ability of Seller’s Choice to engage in any
activity anywhere in the world;

 

(v) any contract for the employment of any individual on a full-time, or
part-time basis, and any severance agreement, non-compete, confidentiality,
trade secrets or similar agreement with or by employees of Seller’s Choice; and
any other contract with any current or former employee or Person whereby the
consummation of the transactions contemplated by the hereby would cause Seller’s
Choice to make a payment or provide other consideration to such employee or
Person;

 



-8-

 

  

(vi) any other contract (or group of related contracts) the performance of which
involves aggregate consideration to be paid by Seller’s Choice in excess of
$10,000;

 

(vii)  any contract with Seller or any of its Affiliates;

 

(viii) any contract concerning the sale or acquisition (by merger, purchase or
sale of assets or equity or otherwise) of a business or a portion thereof or
assets relating thereto;

 

(ix)  any contract with a Governmental Authority; and

 

(x)  any contract that provides for capital expenditures in excess of $10,000
for any single project or related series of projects.

 

b) (i) Each Material Contract is a legal, valid, binding and enforceable and in
full force and effect against Seller’s Choice and each other party thereto;
(ii) neither of Seller and Seller’s Choice nor, to the knowledge of Seller and
Seller’s Choice’s, any other party thereto, is in breach or default and no event
has occurred which with notice or lapse of time would constitute a breach or
default or permit termination, modification or acceleration, under any Material
Contract; and (iii) Seller and Seller’s Choice have not received written notice
that any party to a Material Contract intends to cancel, not renew or terminate
such Material Contract or to exercise or not exercise any option under such
Material Contract.

 

5.10 Intellectual Property. Section 5.10 of the Disclosure Schedules sets forth
all of Seller’s Choice trademarks, trade names, service marks, service mark
registrations, service names, patents, patent rights, copyrights, inventions,
licenses, approvals, governmental authorizations, trade secrets and all other
intellectual property rights (the “Intellectual Property”). Except as set forth
in Section 5.10 of the Disclosure Schedules: (a) Seller’s Choice owns all of the
Intellectual Property, free and clear of all Liens; (b) Seller and Seller’s
Choice have not received any notices of infringement or misappropriation from
any Person with respect to such Person’s Intellectual Property and the conduct
of the business of the Seller’s Choice, as now or heretofore conducted, does not
and did not infringe upon or misappropriate any Intellectual Property right of
any other Person, and none of the employees, partners or officers of Seller’s
Choice has ever received any charge, complaint, claim, demand or notice alleging
any such infringement or misappropriation (including any claim that Seller’s
Choice must license or refrain from using all or any portion of the Intellectual
Property); (c) Seller and Seller’s Choice are not currently infringing on the
Intellectual Property of any other Person; and (d) neither of Seller and
Seller’s Choice has given notice to any Person asserting infringement or
misappropriation by such Person of any of the Intellectual Property and there
has been no unauthorized use, infringement or misappropriation of the Company
Intellectual Property by any third party, including employees and former
employees, consultants, customers or suppliers of Seller and Seller’s Choice.

 

5.11 Litigation. Except as set forth in Section 5.11 of the Disclosure
Schedules, there are no demands, claims, suits, actions, litigations,
investigations, audits, studies, arbitrations, administrative hearings, or any
other proceedings of any nature whatsoever (“Proceedings”) pending or, to the
Seller’s or Seller’s Choice’s knowledge, threatened against Seller or Seller’s
Choice, at law or in equity, or before or by any federal, state, municipal or
other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, and neither of Seller or Seller’s Choice
is subject to any outstanding judgment, order or decree of any court or
Governmental Authority. Neither of Seller and Seller’s Choice is a plaintiff in
any pending Proceeding. To the knowledge of the of Seller and Seller’s Choice,
no facts exist which would make it commercially advisable for Seller and
Seller’s Choice to initiate a Proceeding against a third party either for
equitable relief or to make a demand for payment or for compensation for
monetary damages either prior to Closing or within thirty (30) days thereafter
based on facts within Seller and Seller’s Choice’s knowledge in existence on or
prior to the Closing.

 



-9-

 

 

5.12 Governmental Authorities; Consents. Except as set forth in Section 5.12 of
the Disclosure Schedules, to the knowledge of Seller and Seller’s Choice, no
Permit, consent, approval or authorization of, or declaration to or filing with,
any Governmental Authority or other Person is required in connection with any of
the execution, delivery or performance of this Agreement by the Seller or
Seller’s Choice and the consummation of the transactions set forth herein by
Seller and the Company.

 

5.13 Employee Benefit Plans. Section 5.13 of the Disclosure Schedules list each
Employee Benefit Plan that Seller’s Choice maintains or to which of Seller’s
Choice contributes. Each such Employee Benefit Plan (and each related trust,
insurance contract, or fund) complies, and has always complied, in all material
respects in form and in operation with the applicable requirements of the
Employee Retirement Income Security Act of 1974, as amended from time to time
(“ERISA”) and the Code. All contributions (including all employer contributions
and employee salary reduction contributions) which are due have been paid to
each such Employee Benefit Plan which is an employee pension benefit plan. None
of Seller and Seller’s Choice has incurred any liability to the Pension Benefit
Guaranty Corporation (“PBGC”) (other than PBGC premium payments) or otherwise
under Title IV of ERISA (including any withdrawal liability) with respect to any
such Employee Benefit Plan which is an employee pension benefit plan.

 

5.14 Compliance with Laws. Except as set forth in Section 5.14 of the Disclosure
Schedules, each of Seller and Seller’s Choice is, and has been, to their
knowledge, in compliance with all applicable laws and Permits and regulations of
foreign, state and local governments and all agencies thereof. Seller and
Seller’s Choice is not relying on any exemption from, or deferral of, any of the
laws or Permits that would not be available after the Closing. Except as set
forth in Section 5.14 of the Disclosure Schedules, Seller’s Choice holds all
Permits required by applicable law to conduct its operations as presently
conducted and as proposed to be conducted immediately after Closing and such
Permits are in full force and effect. Seller and Seller’s Choice have not
received any notice of any action pending or recommended by any state or federal
agencies having jurisdiction over any Permits to revoke, withdraw, limit or
suspend such Permit. To Seller and Seller’s Choice’s knowledge, no event has
occurred which, with the giving of notice, the passage of time, or both, would
constitute grounds for a material violation, order or deficiency with respect to
any Permit or to revoke, withdraw, limit or suspend any such Permit. Seller and
Seller’s Choice is not now subject nor has been subject to any action letter,
penalty or assessment, investigation or audit, by any Governmental Authority, or
to any other allegation made to Seller’s Choice that Seller’s Choice (including
any agent, representative, or broker, acting on behalf of Seller’s Choice),
violated applicable law or the regulations of any Governmental Authority or made
a material false statement or omission to any such Governmental Authority.

 

5.15 Undisclosed Liabilities. Except as set forth in Section 5.15 of the
Disclosure Schedules, neither Seller nor Seller’s Choice has, and has not ever
had, any known liability of any kind or nature (whether asserted or unasserted,
whether absolute or contingent, whether accrued or unaccrued, whether liquidated
or unliquidated and whether due or to become due, but excluding any liability
for Taxes) (“Liabilities”) arising out of or related to (a) the operation of
Seller’s Choice’s business, (b) any of the transactions entered into on or prior
to the date hereof, (c) any action or inaction taken on or prior to the date
hereof, or (d) any facts existing on or prior to the date hereof, except for
Liabilities set forth in the Financial Statements.

 



-10-

 

 

5.16 Labor and Employment.

 

(a) Neither of Seller nor Seller’s Choice has been party to or bound by any
collective bargaining contract, labor contract or other written or oral contract
or understanding with any union or labor organization covering wages, hours or
terms or conditions of employment. There are no unfair labor practice
Proceedings against Seller’s Choice pending before the National Labor Relations
Board or any state or local agency. There are no pending labor strikes, work
stoppages, lockouts or other material labor troubles affecting Seller’s Choice.
There are no unsettled, pending, or to the Seller’s Choice’s knowledge
threatened, disputes between Seller’s Choice and Seller’s Choice’s employees.

 

(b) Section 5.16 of the Disclosure Schedules sets forth a correct and complete
list as of the Closing Date showing each employee of any of Seller’s Choice with
their annual base compensation, bonus, position, exempt or non-exempt status,
location of employment and hire date.

 

5.17 Insurance. The Seller has provided to Buyer a copy of each insurance policy
maintained by Seller and Seller’s Choice. Each such insurance policy is in full
force and effect, all premiums due thereon have been paid and Seller and
Seller’s Choice each are not in material default with respect to its obligations
under any such insurance policy. Except as set forth in Section 5.17 of the
Disclosure Schedules, Seller’s Choice does not have any self-insurance or
co-insurance programs.

 

5.18 Brokerage. No broker, finder or other Person acting in a similar capacity
has participated on behalf of Seller and Seller’s Choice in connection with the
transactions contemplated by this Agreement. Neither Seller nor Seller’s Choice
has incurred any liability for brokers fees’, finders’ fees, agents’ commissions
or other similar forms of compensation in connection with this Agreement or the
transactions contemplated hereby.

 

5.19 Affiliate Transactions. Except as set forth in Section 5.19 of the
Disclosure Schedules, no officer, member, director, partner, employee, owner
(each an “Affiliate”) of Seller nor Seller’s Choice provides goods or services
to, is employed by, or is a party to any agreement, contract, commitment or
transaction with, Seller’s Choice or has any material interest in any material
property used by Seller’s Choice (each, an “Affiliate Transaction”). All
obligations of the Seller and Seller’s Choice with respect to any Affiliate
Transactions, including any outstanding accounts payable, have been satisfied,
discharged and terminated and Seller’s Choice no longer has any further
liability in respect of any Affiliate Transaction. Except as set forth in
Section 5.19 of the Disclosure Schedules, from and after the Closing, neither
Seller nor Seller’s Choice will have any obligation to engage in any Affiliate
Transaction and Seller and Seller’s Choice will be bound by any contract with
respect to any Affiliate Transaction.

 



-11-

 

 

5.20 Certain Payments. Neither Seller nor Seller’s Choice nor any director,
officer, employee, agent or Affiliate of Seller or Seller’s Choice has directly
or indirectly: (a) made any contribution, gift, bribe, rebate, payoff, influence
payment, kickback or other payment in violation of any law to any Person,
regardless of form, whether in money, property or services (i) to obtain
favorable treatment in securing business, (ii) to pay for favorable treatment
for business secured, or (iii) to obtain special concessions or for special
circumstances already obtained, for or in respect of Seller’s Choice or any
Affiliate of Seller and Seller’s Choice, or (b) established or maintained any
fund or asset that has not been recorded in the books and records of the of
Seller and Seller’s Choice.

 

5.21 Bank Accounts; Directors and Officers and Powers of Attorney. Section 5.21
of the Disclosure Schedules includes a list of each bank in which Seller’s
Choice has an account or safe deposit box and the number of each such account or
box. Section 5.21 of the Disclosure Schedules also sets forth a list of the
managers and officers of Seller’s Choice and any outstanding powers of attorney
executed on behalf of Seller’s Choice. Seller will transfer control and
authority over such bank accounts or safe deposit boxes to Buyer at the Closing.

 

5.22 Disclosure. To their knowledge, neither Seller nor Seller’s Choice’s nor
any Affiliates of any of the Seller or Seller’s Choice have withheld from Buyer
any facts relating to the assets, properties, liabilities, business operations,
financial condition, results of operations or prospects of Seller’s Choice or
its business.

 

6.  Representations and Warranties of Buyer. The Buyer represents and warrants
to the Seller as of the date of this Agreement and as of the Closing Date that:

 

6.01 Organization and Corporate Power. The Buyer is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Nevada, with full corporate power and authority to enter into this Agreement and
perform its obligations hereunder.

 

6.02 Authorization; Valid and Binding Agreement. The execution, delivery and
performance of this Agreement by the Buyer and the consummation of the
transactions contemplated hereby have been duly and validly authorized by all
requisite corporate action, and no other proceedings on its part are necessary
to authorize the execution, delivery or performance of this Agreement. This
Agreement has been duly executed and delivered by the Buyer and, assuming that
this Agreement is a valid and binding obligation of each of Seller and Seller’s
Choice, this Agreement constitutes a valid and binding obligation of the Buyer,
enforceable in accordance with its terms, except as enforceability may be
limited by bankruptcy, other applicable law affecting creditors’ rights and
general principles of equity affecting the availability of specific performance
and other equitable remedies.

 



-12-

 

 

6.03 No Violation. The Buyer is not subject to or obligated under its
certificate of incorporation, its by-laws, any applicable law, or rule or
regulation of any Governmental Authority, or any material agreement or
instrument, or any license, franchise or permit, or subject to any order, writ,
injunction or decree, which would be breached or violated in any material
respect by the Buyer’s execution, delivery or performance of this Agreement or
the consummation of the transactions contemplated hereby.

 

6.04 Litigation. There are no actions, suits or Proceedings pending or, to the
Buyer’s knowledge, threatened against the Buyer at law or in equity, or before
or by any federal, state, municipal or other governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign, which
would adversely affect the Buyer’s performance under this Agreement or the
consummation of the transactions contemplated hereby. The Buyer is not subject
to any outstanding judgment, order or decree of any court or Governmental
Authority.

 

6.06 Brokerage. No broker, finder or other Person acting in a similar capacity
has participated on behalf of the Buyer in connection with the transactions
contemplated by this Agreement. The Buyer has not incurred any liability for
brokers fees’, finders’ fees, agents’ commissions or other similar forms of
compensation in connection with this Agreement or the transactions contemplated
hereby.

 

6.07 Licensure. No director, officer, senior management employee or equity
holder of the Buyer is or has been (i) convicted of a felony or a drug-related
crime; or (ii) insolvent, having a receiver, receiver and manager or receiver
manager of all or any part of the assets of such Person appointed and such
receiver, receiver and manager or receiver not discharged within 30 days of such
appointment.

 

7.  Registration Rights. The Buyer shall prepare and file with the Securities
and Exchange Commission (the “SEC”) a registration statement on Form S-1 (or
such other applicable form) covering the Shares (either registering the Shares
solely or registering other securities of the Buyer in addition to the Shares)
on or prior to the date (the “Filing Date”) that is the earlier of: (i) thirty
(30) days after the Buyer’s common stock is listed on a national securities
exchange (Nasdaq Stock Market LLC, the New York Stock Exchange, or the NYSE
American (or any successors to any of the foregoing)), and (ii) December 31,
2019. The Buyer shall use its reasonable best efforts to cause the registration
statement covering the shares of Common Stock and of Common Stock underlying the
warrants issued to the Seller to be declared effective as promptly as
practicable after the filing thereof, but in any event no later the 120th
calendar day following the Filing Date.

 

8.  Tax Matters.

 

8.01 Responsibility for Filing Tax Returns.

 

(a) Seller will prepare all Tax Returns for Seller’s Choice for all taxable
periods ending on or prior to the Closing Date.

 



-13-

 

 

(b) Buyer shall prepare and timely file all Tax Returns of Seller’s Choice for
all taxable periods that include but do not end on the Closing Date (such period
a “Straddle Period”) filed after the Closing Date (the “Straddle Period
Returns”). All such Straddle Period Returns shall be prepared and filed in a
manner consistent with the past practice unless otherwise required by applicable
law. The Buyer shall deliver drafts of each Straddle Period Tax Return and
Buyer’s calculation of the Seller’s share of such Taxes with respect to each
Straddle Period Tax Return (determined in accordance with Section 8.01(b)(iv) to
the Seller for its review and approval at least thirty (30) days prior to the
due date of such Straddle Period Tax Return. If the Seller disputes any item on
such Straddle Period Tax Return and/or the calculation of the Seller’s share of
liability for such Straddle Period, it shall notify the Buyer (by written notice
within fifteen (15) days of receipt of such draft of such Straddle Period Tax
Return) of such disputed item (or items) and the basis for its objection. If the
Seller does not object by written notice within such period, the amount of Taxes
shown to be due and payable on such Straddle Period Tax Return, and the Buyer’s
calculation of the Seller’s share of the Taxes shall be deemed to be accepted
and agreed upon, and final and conclusive, for purposes of this Section 8. Prior
to the Due Date for such Tax Return, the Seller shall pay to the Buyer any Taxes
allocated to the portion of the Straddle Period ending on and including the
Closing Date.

 

(i) The Parties hereto shall provide each other with such reasonable cooperation
and information as any of them reasonably may request of another in filing any
Tax Return or conducting any audit, investigation or other proceeding in respect
of Taxes.  Each such party will make its representatives available on a mutually
convenient basis to provide explanations of any documents or information
provided hereunder.  Each such party will make available all Tax Returns,
schedules and work papers and all other records or documents relating to Tax
matters of Seller’s Choice in their possession or control, including audit
reports received from any Tax authority relating to any Tax Return of Seller’s
Choice, until the expiration of the statute of limitations of the respective Tax
periods to which such Tax Returns and other documents relate. 

 

(ii) The Parties hereto, to the extent required or permitted by applicable law,
will treat the Closing Date as the last day of the taxable period of Seller’s
Choice for all Tax purposes.

 



-14-

 

 

(iii) Whenever it may be necessary to allocate Taxes arising in a Straddle
Period:

 

1. except as provided in clause (ii) below, the allocation of such Taxes between
the taxable period ending on or prior to the Closing Date and with respect to
any Straddle Period that portion of the Straddle Period ending on the Closing
Date (the “Pre-Closing Tax Period”) and the taxable period ending after the
Closing Date and with respect to any Straddle Period that portion of the
Straddle Period beginning on the day after the Closing Date (the “Post-Closing
Tax Period”) shall be made on the basis of an interim closing of the books as of
the end of the Closing Date; and

 

2. in the case of any Taxes based on capitalization, debt or shares of stock
authorized, issued or outstanding, or any real property, personal property or
similar ad valorem Taxes that are payable for a Straddle Period, the portion of
such Tax which relates to the portion of such Straddle Period ending on the
Closing Date shall be deemed to be the amount of such Tax for the entire
Straddle Period multiplied by a fraction, the numerator of which is the number
of days in the Straddle Period ending on (and including) the Closing Date and
the denominator of which is the number of days in the entire Straddle Period.
However, any such Taxes attributable to any property that was owned by Seller’s
Choice at some point in the Pre-Closing Tax Period, but is not owned as of the
Closing Date, shall be allocated entirely to the Pre-Closing Tax Period.

 

(iv) After the Closing Date, Buyer and Seller respectively, shall inform the
other party in writing of the commencement of any claim, audit, investigation,
examination, or other proceeding or self-assessment relating in whole or in part
to Taxes (“Tax Contest”) for which Buyer may be entitled to indemnification from
the Seller, or Seller may be entitled to indemnification from the Buyer, under
this Agreement; provided, however, that one party’s failure to give such notice
shall not relieve the other parties of their indemnification obligations
hereunder except to the extent such other parties are actually and materially
prejudiced thereby. Seller shall have the right to represent the interests of
Seller’s Choice in all Tax Contests that relate exclusively to a Pre-Closing Tax
Period (a “Seller Tax Contest”); provided, however, that (i) Seller shall keep
Buyer reasonably informed and consult in good faith with Buyer with respect to
any issue relating to such Tax Contest (and Buyer, at its own expense, will be
permitted to attend meetings with taxing authorities) and (ii) Seller shall
timely provide Buyer with copies of all relevant correspondence, notices and
other written materials received from any taxing authorities and shall otherwise
keep Buyer advised of significant developments in such Tax Contest and of
significant communications involving representatives of the taxing authorities.
Seller shall not agree or consent to compromise or settle any Tax Contest
without the Buyer’s prior written consent, which consent will not be
unreasonably withheld, conditioned or delayed. Buyer shall have the right to
control all Tax Contests (other than a Seller Tax Contest which Seller chooses
to control); provided, however, that, to the extent that any such Tax Contest
could reasonably be expected to result in a Tax indemnification liability of the
Seller pursuant to this Agreement, (i) Buyer shall keep Seller reasonably
informed and consult in good faith with Seller with respect to any issue
relating to such Tax Contest.

 

(v) Access to Books and Records. Seller shall preserve for six (6) years
following the Closing Date all Tax records possessed by Seller relating to
Seller’s Choice and not otherwise delivered to Buyer or retained by Seller’s
Choice). After the Closing Date, Seller shall provide Buyer with access, upon
reasonable written request, during regular business hours to such Tax records
and Buyer shall have the right to make copies of such Tax records at its sole
cost and expense.

 



-15-

 

 

9.  Indemnification.

 

9.01 Indemnification by the Seller. Subject to the other terms and conditions of
this Section 9, Seller shall indemnify and defend each of Buyer (and its
respective directors, officers, employees, consultants, financial advisors,
counsel, accountants and other agents (“Representatives”)) (collectively, the
“Buyer Indemnitees”) against, and shall hold each of them harmless from and
against, and shall pay and reimburse each of them for, any and all losses,
damages, liabilities, deficiencies, actions, judgments, interest, awards,
penalties, fines, costs or expenses of whatever kind, including reasonable
attorneys’ fees and the cost of enforcing any right to indemnification hereunder
and the cost of pursuing any insurance providers (collectively, “Losses”)
incurred or sustained by, or imposed upon, the Buyer Indemnitees based upon,
arising out of, with respect to or by reason of:

 

(a)  any inaccuracy in or breach of any of the representations or warranties of
Seller contained in this Agreement or in any certificate or instrument delivered
by or on behalf of Seller pursuant to this Agreement, as of the date such
representation or warranty was made or as if such representation or warranty was
made on and as of the Closing (except for representations and warranties that
expressly relate to a specified date, the inaccuracy in or breach of which will
be determined with reference to such specified date);

 

(b) any breach or non-fulfillment of any covenant, agreement or obligation to be
performed by Seller pursuant to this Agreement;

 

(c) all Taxes of Seller or any affiliate of Seller (other than Seller’s Choice)
for any period and any Taxes of Seller’s Choice for tax periods or portions
thereof ending on or prior to the end of the day of the Closing Date; or

 

(d) any and all fees, state or federal Tax liabilities, and expenses incurred by
Seller’s Choice or Seller at or prior to the Closing in connection with the
preparation, negotiation and execution of this Agreement, and the performance
and consummation of the transactions contemplated hereby (“Transaction
Expenses”).

 

9.02 Indemnification by the Buyer. Subject to the other terms and conditions of
this Section 9, Buyer shall indemnify and defend each of Seller and its
Affiliates and their its Representatives (collectively, the “Seller
Indemnitees”) against, and shall hold each of them harmless from and against,
and shall pay and reimburse each of them for, any and all Losses incurred or
sustained by, or imposed upon, the Seller Indemnitees based upon, arising out
of, with respect to or by reason of:

 

(a) any inaccuracy in or breach of any of the representations or warranties of
Buyer contained in this Agreement or in any certificate or instrument delivered
by or on behalf of Buyer pursuant to this Agreement, as of the date such
representation or warranty was made or as if such representation or warranty was
made on and as of the Closing (except for representations and warranties that
expressly relate to a specified date, the inaccuracy in or breach of which will
be determined with reference to such specified date); or

 

(b) any breach or non-fulfillment of any covenant, agreement or obligation to be
performed by Buyer pursuant to this Agreement.

 



-16-

 

 

9.03 Indemnification Procedure. The party making a claim under this Section 9 is
referred to as the “Indemnified Party,” and the party against whom such claims
are asserted under this Section 9 is referred to as the “Indemnifying Party.”

 

(a) Third Party Claims. Other than with respect to Taxes which will be governed
exclusively by this Section 9, if any Indemnified Party receives notice of the
assertion or commencement of any claim, action, cause of action, demand,
lawsuit, arbitration, inquiry, audit, notice of violation, proceeding,
litigation, citation, summons, subpoena or investigation of any nature, civil,
criminal, administrative, regulatory or otherwise, whether at law or in equity
(an “Action”) made or brought by any Person who is not a party to this Agreement
or an Affiliate of a party to this Agreement or a representative of the
foregoing (a “Third Party Claim”) against such Indemnified Party with respect to
which the Indemnifying Party is obligated to provide indemnification under this
Agreement, the Indemnified Party shall give the Indemnifying Party reasonably
prompt written notice thereof, but in any event not later than 30 calendar days
after receipt of such notice of such Third Party Claim. The failure to give such
prompt written notice shall not, however, relieve the Indemnifying Party of its
indemnification obligations, except and only to the extent that the Indemnifying
Party forfeits rights or defenses by reason of such failure. Such notice by the
Indemnified Party shall describe the Third Party Claim in reasonable detail,
shall include copies of all material written evidence thereof and shall indicate
the estimated amount, if reasonably practicable, of the Loss that has been or
may be sustained by the Indemnified Party. The Indemnifying Party shall have the
right to participate in, or by giving written notice to the Indemnified Party,
to assume the defense of any Third Party Claim at the Indemnifying Party's
expense and by the Indemnifying Party's own counsel, and the Indemnified Party
shall cooperate in good faith in such defense; provided, that if the
Indemnifying Party is Seller, such Indemnifying Party shall not have the right
to defend or direct the defense of any such Third Party Claim that (x) is
asserted directly by or on behalf of a Person that is a supplier or customer of
the Company, or (y) seeks an injunction or other equitable relief against the
Indemnified Party. In the event that the Indemnifying Party assumes the defense
of any Third Party Claim, it shall have the right to take such action as it
deems necessary to avoid, dispute, defend, appeal or make counterclaims
pertaining to any such Third Party Claim in the name and on behalf of the
Indemnified Party. The Indemnified Party shall have the right to participate in
the defense of any Third Party Claim with counsel selected by it subject to the
Indemnifying Party’s right to control the defense thereof. The fees and
disbursements of such counsel shall be at the expense of the Indemnified Party,
provided, that if in the reasonable opinion of counsel to the Indemnified Party,
(A) there are legal defenses available to an Indemnified Party that are
different from or additional to those available to the Indemnifying Party; or
(B) there exists a conflict of interest between the Indemnifying Party and the
Indemnified Party that cannot be waived, the Indemnifying Party shall be liable
for the reasonable fees and expenses of counsel to the Indemnified Party in each
jurisdiction for which the Indemnified Party determines counsel is required. If
the Indemnifying Party elects not to compromise or defend such Third Party
Claim, fails to promptly notify the Indemnified Party in writing of its election
to defend as provided in this Agreement, or fails to diligently prosecute the
defense of such Third Party Claim, the Indemnified Party may pay, compromise,
defend such Third Party Claim and seek indemnification for any and all Losses
based upon, arising from or relating to such Third Party Claim. Seller and Buyer
shall cooperate with each other in all reasonable respects in connection with
the defense of any Third Party Claim, including making available records
relating to such Third Party Claim and furnishing, without expense (other than
reimbursement of actual out-of-pocket expenses) to the defending party,
management employees of the non-defending party as may be reasonably necessary
for the preparation of the defense of such Third Party Claim.

 



-17-

 

 

(b) Settlement of Third Party Claims. Other than with respect to Taxes, , the
Indemnifying Party shall not enter into settlement of any Third Party Claim
without the prior written consent of the Indemnified Party, except as provided
in this Section 9.03(b). If a firm offer is made to settle a Third Party Claim
without leading to liability or the creation of a financial or other obligation
on the part of the Indemnified Party and provides, in customary form, for the
unconditional release of each Indemnified Party from all liabilities and
obligations in connection with such Third Party Claim and the Indemnifying Party
desires to accept and agree to such offer, the Indemnifying Party shall give
written notice to that effect to the Indemnified Party. If the Indemnified Party
fails to consent to such firm offer within ten (10) days after its receipt of
such notice, the Indemnified Party may continue to contest or defend such Third
Party Claim and in such event, the maximum liability of the Indemnifying Party
as to such Third Party Claim shall not exceed the amount of such settlement
offer. If the Indemnified Party fails to consent to such firm offer and also
fails to assume defense of such Third Party Claim, the Indemnifying Party may
settle the Third Party Claim upon the terms set forth in such firm offer to
settle such Third Party Claim. If the Indemnified Party has assumed the defense
pursuant to Section 9.02(a), it shall not agree to any settlement without the
written consent of the Indemnifying Party (which consent shall not be
unreasonably withheld or delayed).

 

(c)  Direct Claims. Any Action by an Indemnified Party on account of a Loss
which does not result from a Third Party Claim (a “Direct Claim”) shall be
asserted by the Indemnified Party giving the Indemnifying Party reasonably
prompt written notice thereof, but in any event not later than 30 days after the
Indemnified Party becomes aware of such Direct Claim. The failure to give such
prompt written notice shall not, however, relieve the Indemnifying Party of its
indemnification obligations, except and only to the extent that the Indemnifying
Party forfeits rights or defenses by reason of such failure. Such notice by the
Indemnified Party shall describe the Direct Claim in reasonable detail, shall
include copies of all material written evidence thereof and shall indicate the
estimated amount, if reasonably practicable, of the Loss that has been or may be
sustained by the Indemnified Party. The Indemnifying Party shall have 30 days
after its receipt of such notice to respond in writing to such Direct Claim. The
Indemnified Party shall allow the Indemnifying Party and its professional
advisors to investigate the matter or circumstance alleged to give rise to the
Direct Claim, and whether and to what extent any amount is payable in respect of
the Direct Claim and the Indemnified Party shall assist the Indemnifying Party's
investigation by giving such information and assistance (including access to the
Company's premises and personnel and the right to examine and copy any accounts,
documents or records) as the Indemnifying Party or any of its professional
advisors may reasonably request. If the Indemnifying Party does not so respond
within such 30 day period, the Indemnifying Party shall be deemed to have
rejected such claim, in which case the Indemnified Party shall be free to pursue
such remedies as may be available to the Indemnified Party on the terms and
subject to the provisions of this Agreement.

 

9.04 Effect of Investigation. The representations, warranties and covenants of
the Indemnifying Party, and the Indemnified Party's right to indemnification
with respect thereto, shall not be affected or deemed waived by reason of any
investigation made by or on behalf of the Indemnified Party (including by any of
its Representatives) or by reason of the fact that the Indemnified Party or any
of its Representatives knew or should have known that any such representation or
warranty is, was or might be inaccurate.

 



-18-

 

 

10. Further Assurance. At any time, and from time to time, after the date
hereof, Buyer and Seller shall promptly execute and deliver all such further
agreements, certificates, instruments and documents, or perform such further
actions, as may be requested, in order to fully consummate the transactions
contemplated hereby regarding the sale of the Transferred Interests and carry
out the purposes and intent of this Agreement.

 

11. Entire Agreement. This Agreement and the other documents referred to herein
constitute the entire agreement among the parties hereto with respect to the
subject matter hereof and supersede all other prior and contemporaneous
agreements and undertakings among the parties (whether oral or written) with
respect to its subject matter.

 

12.  [Intentionally Omitted].

 

13. Parties in Interest. This Agreement is binding upon, inures to the benefit
of, and is enforceable by the parties hereto, and their respective heirs,
executors, personal representatives, successors and assigns. No party hereto may
assign its or his rights or delegate its or his obligations hereunder without
the written consent of the other party hereto.

 

14. [Intentionally Omitted].

 

15. Legal Representation of the Parties. This Agreement was negotiated by the
Parties with the benefit of legal representation, and any rule of construction
or interpretation otherwise requiring this Agreement to be construed or
interpreted against any Party will not apply to any construction or
interpretation hereof.

 

16. Headings. The Section headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

 

17. Interpretation and Usage. In this Agreement, unless a clear contrary
intention appears: (a) the singular number includes the plural number and vice
versa; (b) reference to any Person includes such Person’s successors and assigns
but, if applicable, only if such successors and assigns are not prohibited by
this Agreement, and reference to a Person in a particular capacity excludes such
Person in any other capacity or individually; (c) reference to any gender
includes the other gender and the neuter, as applicable; (d) reference to any
agreement, document or instrument means such agreement, document or instrument
as amended or modified and in effect from time to time in accordance with the
terms thereof (e) reference to any Legal Requirement means such legal
requirement as amended, modified, codified, replaced or reenacted, in whole or
in part, and in effect from time to time, including rules and regulations
promulgated thereunder, and reference to any section or other provision of any
Legal Requirement means that provision of such Legal Requirement from time to
time in effect and constituting the substantive amendment, modification,
codification, replacement or reenactment of such section or other provision; (f)
“hereunder”, “hereof”, “hereto” and words of similar import will be deemed
references to this Agreement as a whole and not to any particular Section or
other provision hereof or any Exhibit or Schedule attached hereto; (g)
“including” (and with correlative meaning “include” and “includes”) means
including, without limiting the generality of any description preceding such
term, and will be deemed to be followed by the words “without limitation”; (h)
Section headings are provided for convenience of reference only and will not
affect the construction or interpretation of any provision hereof; (i) any
references to “Section”, “Schedule” or “Exhibit” followed by a number or letter
or combination of the two refers to the corresponding Section, Schedule or
Exhibit of or to this Agreement; (j) with respect to the determination of any
period of time, “from” means “from and including” and “to” means “to but
excluding”; and (k) references to documents, instruments or agreements will be
deemed to refer as well to all addenda, exhibits, schedules or amendments
thereto.

 



-19-

 

 

18. Severability. Any provision of this Agreement which is invalid, illegal, or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
only to the extent of such invalidity, illegality or unenforceability, without
in any way affecting the remaining provisions hereof in such jurisdiction or
rendering that or any other provision of this Agreement invalid, illegal or
unenforceable in any other jurisdiction.

 

19. Entire Agreement and Modification. This Agreement (including the Schedules
and Exhibits hereto and the other agreements and instruments to be executed and
delivered by the Parties pursuant hereto) constitutes the entire and final
agreement among the Parties with respect to the subject matter hereof, and
supersedes and replaces all prior agreements, understandings, commitments,
communications and representations made among the Parties, whether written or
oral, with respect to the subject matter hereof. This Agreement may not be
amended, supplemented, or otherwise modified except by a written agreement
executed by the Parties.

 

20. Waiver. No delay on the part of any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any waiver on
the part of any party of any right, power or privilege hereunder, or any single
or partial exercise of any right, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege hereunder.

 

21. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, and all of which together shall constitute one and
the same document. Confirmation of execution by electronic transmission of a
facsimile signature page shall be binding upon any party so confirming.

 

22. Applicable Law; Venue; Jury Trial Waiver; Attorney’s Fees. This Agreement
shall be governed by and construed in accordance with the laws of the State of
New Jersey without regard to principles of conflicts of laws. Any action brought
by either party hereto against the other concerning the transactions
contemplated by this Agreement shall be brought only in the state courts of New
Jersey or in the federal courts located in the State of New Jersey. The parties
to this Agreement hereby irrevocably waive any objection to jurisdiction and
venue of any action instituted hereunder and shall not assert any defense based
on lack of jurisdiction or venue or based upon forum non conveniens. THE PARTIES
HERETO AGREE TO SUBMIT TO THE IN PERSONAL JURISDICTION OF SUCH COURTS AND HEREBY
IRREVOCABLY WAIVE TRIAL BY JURY. The prevailing party shall be entitled to
recover from the other party its reasonable attorney’s fees and costs.

 

[SIGNATURES APPEAR ON FOLLOWING PAGE]

 

-20-

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 



  JERRICK MEDIA HOLDINGS, INC.         By: /s/ Jeremy Frommer   Name: Jeremy
Frommer   Title: Chief Executive Officer         HOME REVOLUTION LLC         By:
/s/ Jay Goldberg   Name: Jay Goldberg   Title: Chief Executive Officer and
President         Acknowledged and Agreed:       SELLER’S CHOICE, LLC        
By: Home Revolution, LLC, its sole member         By: /s/ Jay Goldberg   Name:
Jay Goldberg   Title: Chief Executive Officer and President



 

-21-

 

 

EXHIBIT A

 

FORM OF PROMISSORY NOTE

 

 

 

 

 

 

-22-

 

 

EXHIBIT B

 

FORM OF SECURITY AGREEMENT

 

 

 

 

 

 

 

-23-



 

 